.




    HMar8bl8TQ c. luag
    Not8 AMIte
    Awla, PU88
    DoerST?.z.lagt                                             Opialon ITo.O-lb3
                                                               80; Log8Utyof Coamlaeloa
                                                                   uploy444 reaeidng twa
                                                                   far aaofflclaf aota.
               Your raqaoct for M o)bnion 44 to wbsthor it la lawful
    iOr 8S 8R@?y88    Of th8 hHiO8iOlWsZ    Of IaPPrMOO           OF Oth-  indiVid=
    Ml   to oollo8t 8r r8amlv8 mn8y     rnd 8pproprl8to        it   to hi8 own MO
    fit w           llnt8 OS -at8    Q fmd8hlag         eopieo      of d-8
    or rourd8    or t&a SportaLoat au8     8arrle.8 8r4 pcrroxE8d 8rt.r
    0frio8 h0027f bp * 8~ 0th4rth8, ha ban ~0d~4d                     8t this of-
    ii88.

                  Unda
                     thm deolslona, Iif*
                                       re.1 iElpalledto 485' thet t!le
    quut.ion     0r
                 tha aaploysora riet to rat8sn the re0 4harp3d   de
    we&da upon the question a8 to wh4tkx   the a-i00   peiformd i8
    8LL oiriOi01 OZ Uktairioi81 ~4.  Ir tim act la orfldol, ho ala80
    ddi7U    th8 f.8 OhSW@d t0 t&8 f%t8, OthOl'Wii38then    i8 Ii0 l.OW
    t0 pr8V8llt hia ntO%&l6   it.

                 In thm mso of Croobl County Cattle Co. t, hmtrnott,
    3gl c, w. 293, Amarillo court or ClVil Appeals, thm Cmttb CLmpuxy
    ~8d8 8 a~ntr~i? tith n tax OOllOOtOr t&3l!kUrdSh eertiilQate8
    that 811 taxee on eertoln lanrlsAed beon paid for oewtfblnp4Q8
    lmlb ywu. Yho t&x co.Xlsotor 4ued tho Cattle Carip8n.y$or tha
    amount   s@aod   apon and    the dctuiuo w84 that    the t8x oolleota?
    woa not entitled to suoh psymxit Eiaoa hl4 oonpens&tion u88 ?TO-
    rldod by law.     Tko orfloa     krea ollnw4d l?w3OTtu2JT, th4 oourt ikOlcii~
    that the oart%flaat.a,er4r4 af a kind ha umld mt have to -Iso,
    and (I charge far tiloh was not ?rotldud, under tha statute and
    that   hin furniahtncz th4 s-4 u8 not 4a 0rr10501 sot.



                      ~'Awb3.b      cdflo~r la not ontitled                           to receln,          far
          the    p&OIWW4nOO             Or   hiS    OiriOiil          dUtl48,          4#1g     4~prIWOth3R
          0th~     than   such          as   la    prorldsd          and   paxmltted by lew,
          red    oennot      r44ov4r    ror         the perforloaao                   of oats wIthin
          th0    sa0p4     or   his  0rficri8~            fiutiea.         3t           OII 0rri04r MY
          eara a reward, it he 1s under no obllgatlcm boomam                                                  of
          his offia:al Ohar8oW                      to &O      the     ~rtioulcr  aot ior
          rhlah the        nword         18 prom&sod.                Th4 goaoral prlnolplrl
          prohibiti*          pablio offlaars       from reoelriag rewtrda
          ial't& pBCIBfllM0 Of tbir OiriOiSl dutlos do.8 not
          pmant   tham rr0i8 4ntiuiqg Into cgr441mnt4 with prl-
          rat0 lndi.riduab to rendar  unofZiol81 nsrvioea Ia
          008Sida8tioa             of    biroot       oamomm~on                 Id-           -id    +-
             8mh        aUY%Q48.*         22 R, C. L p8r. 235, pt 540.‘
                        hPfPr4iV8     &I   13                tb         0888
                                                                          oi x’8YFirr   T.                           -8ull&           15 5.s. *
    227,     (“up.       ct. ) distiia&rhiag                       botwaea the otiioiel
                                                                          end noa-off14l8~
    aots     of   8     shdrr          8ndnllouinr: Jhs sh4ritf a r4wnrd for 8a arrm4t
    whbh      ho      we8   lagelly       not ohlr;Ligod
                                                       to naka.

                        Rmfuenacis            8b0           I&          to         3iEumrP8                Ve    %Fdin    ~Orrst~,
    164n.r.ll5,.               “UpraM         bUFt           ai        b7il.          FWJO@liZ~                  th8 Pi&it   Of
    8 oluk         to    nttinaon8g               seaad           atbouthis offloala anunoftiolj-
    W8r.

                        Th8 qwtlon            now srh~u whsthor the                                       EWiO84              mteatiorrd
    in roar qrwatlon are4 offlola cirUaOriiCIi8l.
.
                        i+atatUt8         yovldes                for      the        44lTiO8          Of        UOk’tpi&l~~        ‘list8
    Of     Se;Snt&       OF fir48        w        h3        t0    h4      OOliOQted                 rQF     MY        OUch      &@XTiti.
    That im a 68~73104 rhtab thr, IMti81lO4 C4l8miS8~atli3F
                                                          Oaa not be
    requlrsd to parforn ~5 a pert or !&s dutloe. This j of OOLWS8,
    sp91lu* to &la oPrploye*~. %u ore, thanr0r8, adrlsod th6t it                                                                             Ia




                        -Th8 CclraidSiOaeF Of ~IUMF8IlO8 shall ahBFg8 and
             r~elre        for th4 tsr or the 3iate the r0iiwinc:   rosa:


                  Vor           every 409~ of any papar riled in hia depsrt-
           ,~mMt,for            trsoh1oowardr  . . . . c . . . .         .20
                     “i%~       8ri~              hi4   ‘airkiti                    6481    kd        O&dry’-
             la&‘toth4eu8                 .   .    .    l    .    .      .     .    .   .   .   l    .                        1.00'

                Kfltda~2O,itla    Qiuit8 9lSinth8tZOrrorPlShing       UYtl-
    2l.d oop.le8or p8persinhls     onlea, th8&4tU8lW4CwriiS8i~aed
    hi8 rflw448     l&St OOlbOt  fOF th0 Tthk 4 oertdn       tse aad It ir
    ba&arlal     whethor euah OOpie8 ar0 m8G4 during regular offleehours
    '00not,    Tha Ctata*o rl@zt to ito gzeaoribed r68 oan no8 k dafeatad
    by @ 014rk'8 y182db43                    t0    th. tOl@Atioa                        oi CM-                   8    aorttrlod             OOPJ
    liwr r iV8o'olaok.

              n8 blibro   that AFti    3gm Fo0OgdZe8   t&o UaOeFtifi8d
    copy,,and that i.f a par804 d44iraa'suoh 8 copy h8 I$ 8t&it&d  to
    g8t it, ad pay for it at the rata ~$20 per hundred words, wlth-
    out     p8y%&ga.00              roz, a omtlf5aato                          w&loh my not be aeotlmd’by bk.